         Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 JEROME SCHMIDT,                                        §
               Plaintiffs,                              §
 v.                                                     §
                                                        §         No. 1:18-CV-0088-DAE
 UNITED STATES OF AMERICA,                              §
                Defendant.                              §


                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE DAVID EZRA
SENIOR UNITED STATES DISTRICT JUDGE:

         Before the court are Plaintiff’s Bill of Costs (Dkt. #126), Defendant’s Objections to

Schmidt’s Bill of Costs (Dkt. #127), and Plaintiff’s Reply in Support of Bill of Costs (Dkt. #129).

After reviewing the filings, record, and the relevant case law, the undersigned issues the following

Report and Recommendation to the District Court.1

I.       BACKGROUND

         This case arises out of a car collision involving a federally employed driver. Plaintiff

Jerome Schmidt ("Plaintiff”) brought this action against the United States of America

(“Defendant”) pursuant to the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 1346(b)(l), 2671-

2680. Dkt. # 1. Prior to trial, the District Court determined that Defendant caused the accident. Dkt

#65. A collective ten-day bench trial focused on the issue of damages. At trial, the critical inquiry

was “whether and to what extent the [Defendant’s] negligence caused Plaintiff’s injuries.” Dkt.

#132 at 20. The issue was complicated by widely different interpretations of Plaintiff’s pre-existing

conditions and injuries directly attributable to the car accident.


     1
     These motions were referred by Senior United States District Judge David Ezra to the undersigned for a Report
and Recommendation. Dkt. #128.

                                                        1
         Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 2 of 15




        The District Court ultimately found “that Plaintiff did not show to a reasonable degree of

medical probability that Plaintiff’s cognitive condition was proximately caused by the

[Defendant’s] negligence. . . . [h]owever, the Court [did] find that Plaintiff’s [injuries] were in fact

exacerbated by the accident in question.” Dkt. #132 at 22. The District Court concluded that

Plaintiff was entitled to a limited recovery of alleged economic damages and an additional

$200,000 for pain and suffering. On August 28, 2020, the District Court entered final judgment in

favor of Plaintiff. Id.

        On September 11, 2020, Plaintiff submitted its Bill of Costs totaling $42,967.18. Dkt. #126.

Defendant objected to the Bill of Costs (the “Response”), arguing (1) Plaintiff’s deposition costs

are inflated, (2) some of the administrative fees associated with medical records are unrecoverable,

(3) shipping and delivery costs for depositions and third-party documents are unrecoverable, (4)

costs associated with the production of Plaintiff’s demonstrative exhibits are excessive and

unrecoverable, and (5) Plaintiff has failed to make a proper showing of witness costs because he

has not provided documentation of the witness’s allegedly incurred subsistence and mileage. Dkt.

#127. In his Reply, Plaintiff takes exception with each of Defendant’s objections and provides

additional documentation. Dkt. #129. Specifically, Plaintiff provides evidence regarding its

witness’s incurred subsistence and mileage costs. Dkt. #129.

II.     Legal Standard

        Federal Rule of Civil Procedure 54(d)(1) states that “[u]nless a federal statute, these rules,

or a court order provides otherwise, costs – other than attorney’s fees – should be allowed to the

prevailing party.” FED. R. CIV. P. 54(d)(1). The Fifth Circuit has explained that “Rule 54(d)(1)

contains a strong presumption that the prevailing party will be awarded costs.” Pacheco v. Mineta,

448 F.3d 783, 793 (5th Cir. 2006); see Schwarz v. Folloder, 767 F.2d 125, 131 (5th Cir. 1985)



                                                   2
        Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 3 of 15




(finding “the prevailing party is prima facie entitled to costs”). In fact, the denial of costs is

considered “in the nature of a penalty,” so that courts “may neither deny nor reduce a prevailing

party’s request for costs without first articulating some good reason for doing so.” Schwarz, 767

F.2d at 131. That being said, “the decision whether to award costs ultimately lies within the sound

discretion of the district court.” Marx v. General Revenue Corp., 568 U.S 371, 377 (2013).

Notably, the court may only tax as “costs” those expenses listed in 28 U.S.C. § 1920, including:

       (1) Fees of the clerk and marshal;

       (2) Fees for printed or electronically recorded transcripts necessarily obtained for use in
       the case;

       (3) Fees and disbursements for printing and witnesses;

       (4) Fees for exemplification and the costs of making copies of any materials where the
       copies are necessarily obtained for use in the case;

       (5) Docket fees under [28 U.S.C. § 1923];

       (6) Compensation of court appointed experts, compensation of interpreters, and salaries,
       fees, expenses, and costs of special interpretation services under [28 U.S.C. § 1828].

28 U.S.C. § 1920.

       The party who seeks to recover costs has the burden of producing evidence properly

documenting and establishing the costs incurred. See Fogleman v. ARAMCO, 920 F.2d 278, 285-

86 (5th Cir. 1991). However, if the party being taxed with costs has not specifically objected, there

is a presumption that the costs being sought were necessarily incurred for use in the case. Faludi

v. U.S. Shale Sols., LLC, No. CV H-16-3467, 2020 WL 2042322, at *2 (S.D. Tex. Apr. 28, 2020)

(citing Embotelladora Agral Regiomontana, S.A. de C.V. v. Sharp Capital, Inc., 952 F. Supp. 415,

417 (N.D. Tex. 1997)).




                                                 3
          Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 4 of 15




III.     Analysis

         Plaintiff, the unequivocal prevailing party, seeks $42,967.18 in total costs. Dkt. #126. In

its Response, Defendant argues this amount should be reduced by $24,030.13.2 Dkt. #127. Some,

but not all, of Defendant’s objections are depicted and itemized in an attached spreadsheet entitled

“Itemized Objections” (“Exhibit 1”).3 Dkt. #127-1. While Exhibit 1 is helpful, it does not track

with specificity the five discrete categories of objections described in Defendant’s Response.

Additionally, Defendant does not always compare its objections to the sums set out in Plaintiff’s

Bill of Costs. These shortcomings present the court with the difficult challenge of marrying

Defendant’s objections with the costs submitted by Plaintiff. Nonetheless, the court will address

Defendant’s objections within the five categories described in its Response.

         A.        Deposition Costs

         Defendant objects to a variety of costs associated with depositions, totaling $11,809.13.

Defendant categorizes these objections into three buckets.

                   1.       Incidental Deposition Costs

         Defendant objects to a total of $2,971.01 in charges characterized as “incidental” costs

associated with depositions. Dkt. #127 at 3. These incidental costs include parking reimbursement,

expediting fees, attendance fees, video copies, and expedited delivery charges. In Reply, Plaintiff

cites no cases supporting its sought recovery but instead submits the affidavit of Sean Hanko

(“Hanko”), President of Res Ipsa, a court reporting and videography firm. Dkt. #129-1. Hanko

testifies that these incidental costs were “reasonable and necessary.” Id. at 1. However, Defendant



    2
      The total amount Defendant objects to is reached by adding the following amounts described in its Response:
$2,971.01 (incidental deposition costs); $3,951.55 (Boone Depo); $4,886.57 (Video Depos); $2,674.40 (medical
records); $197.62 (shipping and delivery fees); $4,169.53 (third-party costs); $5,179.45 (witness costs). Dkt. #127.
    3
      For instance, Defendant’s objections to witness subsistence and mileage are not listed on Exhibit 1. However,
Exhibit 1 does list items that Defendant does not object to, such as trial exhibits (line 3) and trial transcripts (lines 59,
60 and 61). Dkt. #127-1.

                                                             4
          Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 5 of 15




did not argue these costs were unreasonable or unnecessary, but rather that “it is well established

that incidental costs associated with depositions” are not recoverable. Dkt. #127 at 3. Seemingly

in response to this assertion, Hanko notes that his firm has provided similar deposition and video

services on behalf of Defendant in other cases and “charged” it for such fees.

         The issue is not whether law firms or defendants are “charged” deposition fees in

preparation for trial. Instead, the issue is whether a prevailing party may include incidental

deposition fees in a bill of costs for reimbursement pursuant to 28 U.S.C. § 1920. Incidental

expenses related to depositions are generally not recoverable. See Kroy IP Holdings, LLC v.

Safeway, Inc., No. 2:12-CV-00800-WCB, 2015 WL 4776501, at *4 (E.D. Tex. Aug. 13, 2015)

(“incidental expenses related to taking the depositions, such as the costs of parking, expedited

delivery, and postage, are generally not recoverable.”); see also Clark v. Williamson County, No.

1:10-CV-869 2013 WL 5556024 (W.D. Tex. 2013); Maurice Mitchell Innovations, L.P. v. Intel

Corp., 491 F. Supp. 2d 684, 687 (E.D. Tex. 2007). Moreover, Plaintiff has failed to justify the

imposition of these incidental deposition costs. For these reasons, it is recommended that

Defendant’s objection to $2,971.01 in incurred incidental deposition expenses be GRANTED.4

                  2.       Dr. Kyle Boone Deposition

         Defendant next objects to the $3,951.55 deposition cost of Dr. Kyle Boone because it is

not itemized and because, based on its size, it “must necessarily include expedition and other fees

not covered by statute.” Dkt. #127 at 3. Plaintiff replies that an itemized invoice in support of a

deposition request is not required. Nonetheless, Plaintiff submitted an invoice that itemizes the

individual expenses associated with the $3,951.55 request. Dkt. #129-2. That invoice includes


     4
       Try as it might, this court could not reconstruct how Defendant arrived at its asserted $2,971.01 figure. Dkt.
#127-1. It is ironic that Defendant complains of Plaintiff’s failure to provide sufficient supporting documentation in
several instances given Defendant provides a gross figure without detailing how it arrived at that number. Nonetheless,
Plaintiff has not objected to how Defendant calculated its $2,971.01 figure.

                                                          5
          Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 6 of 15




$1,174.80 in expenses for a “3 day expedite,” $351.45 related to “rough note/live note,” a $82.35

color copy expense, a processing and handling charge of $40.00, and a delivery charge of $84.00.

Plaintiff defends the need for an expedited deposition transcript by arguing it “only had 14 days

from the date of the deposition to file his Daubert motion.” Dkt. #129 at 5; Dkt. #15 at 2

(Scheduling Order). The court agrees that given this short deadline an expedited transcript was

necessary in order to prepare an appropriate and timely Daubert motion. In fact, Plaintiff did file

a Daubert motion. Dkt. #24. On the other hand, Plaintiff has not described the need for the rough

note/live note service. Similarly, the color copy, processing, and delivery charges are incidental

and inadequately justified. Consequently, the $3,951.55 costs associated with Dr. Boone’s

deposition should be reduced by $557.80 resulting in a reimbursable cost of $3,393.75. Thus, the

undersigned recommends that Defendant’s objection to the cost of Dr. Boone’s deposition be

GRANTED in part and DENIED in part.5

                  3.       Video Recording of Depositions

         Defendant objects to the inclusion of costs associated with video recordings of depositions.

Specifically, Defendant contends that Plaintiff has failed to establish why the video depositions

were necessary. Consequently, Defendant objects to $4,886.57 in costs associated with video

depositions. The parties agree that video deposition costs are reimbursable so long as the

submitting party provides sufficient justification to establish the recordings necessity.

         “Although video deposition costs are recoverable costs, see 28 U.S.C. § 1920(2), the

prevailing party bears the burden of showing that the video costs were reasonably necessary.”

Stephens v. City of Austin, No. 1:12-CV-659-DAE, 2015 WL 778836, at *4 (W.D. Tex. Feb. 24,



    5
       The court cannot determine whether the $557.80 in costs related to the Boone deposition are already included
in the earlier sustained objection to $2,971.01 in incidental deposition costs. Based on the parties filings and attached
evidence, the undersigned treats them separately.

                                                           6
        Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 7 of 15




2015) (Ezra, J). “A majority of courts consider video costs reasonably necessary in complex cases

where deponents may be unavailable for testimony at trial or where the parties anticipate needing

to use the video testimony at trial for other reasons.” Id.; see, e.g., Fatava v. Nat'l Oilwell Varco,

LP, No. 2:12–CV–82, 2014 WL 5822781, at *2 (S.D. Tex. Nov. 10, 2014) (permitting video costs

where it was unclear, at the time of depositions, if the plaintiffs would be available to attend trial

and where significant portions of video footage were used at trial); Allstate Ins. Co. v. Plambeck,

No. 3:08–CV–388–M, 2014 WL 2980265, at *8 (N.D. Tex. July 2, 2014) (permitting video costs

where the deponent was charged with theft at the time of the deposition and counsel reasonably

anticipated that she would not be able to appear at trial). “However, where cases are not particularly

complex and the [deponent] would have been available for trial testimony, the majority of courts

find that video costs are unwarranted.” Stephens, 2015 WL 778836, at *4; see also Sheikk–Abukar

v. Fiserv Solutions, Inc., No. Civ. A. H–09–2769, 2011 WL 5149654, at *1 (S.D. Tex. Oct.26,

2011) (denying video costs in an employment discrimination case with factual circumstances

simpler than “those presented in copyright and other complex cases” and where the court did not

refer to the video deposition in ruling on the summary judgment motion); Lear Siegler Servs. v.

Ensil Int'l Corp., No. SA–05–CV–679–XR, 2010 WL 2595185, at *2 (W.D. Tex. June 23, 2010)

(denying video costs where the video was for convenience rather than necessity).

       Rather than object to the costs associated with individual video depositions, Defendant’s

objection instead centers on Plaintiff’s failure to establish the necessity of any of the video

depositions listed on Exhibit 1. Defendant argues that Plaintiff’s bill of costs failed to articulate

any belief that deponents would be unavailable for trial, that the case was complex, or that the

court cited a deposition video in its order on summary judgment or findings of fact and conclusions

of law. Dkt. #127 at 3.



                                                  7
          Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 8 of 15




         In his Reply, Plaintiff sets forth the reasons he believes the video depositions were

necessary. Dkt. #129 at 2-4. Plaintiff’s justification included: (1) Plaintiff used video recordings

to impeach multiple government witnesses throughout the trial; (2) Plaintiff played video

deposition excerpts of the fact witnesses to the experts opining on issues related to the case; (3)

Plaintiff played video excerpts from Defendant’s experts to Plaintiff’s experts for substantive

testimony; (4) Defendant’s witnesses provided inconsistent testimony and Plaintiff confronted

them with their video depositions multiple times; and (5) the physical presence of many potential

witnesses at trial was uncertain due to their age, serious medical conditions, and military service.

Id. Hanko’s affidavit provides additional justification for the video depositions in this case. See

Dkt. #129-1. Defendant did not reply to Plaintiff’s proffered justifications.6

         Because Defendant only generally objects to the video depositions, the court is again

required to turn to Exhibit 1 to glean exactly which video depositions Defendants dispute.

According to Column I of Exhibit 1, Defendant is objecting to the video depositions of Jerome

Schmidt, Edward Saylor, Richard Watson, Christopher Loftus, Kyle Boone, Michael Freeman,

and Julio Chalela. See Dkt. #127-1. Of these individuals, Plaintiff notes that the video depositions

of Jerome Schmidt, Richard Watson, Julio Chalela, and Christopher Lotus were used at trial. Dkt.

#108 (Plaintiff’s Deposition Clips).

         In light of the foregoing, Plaintiff has demonstrated that the video depositions of Jerome

Schmidt, Richard Watson, Julio Chalela, and Christopher Lotus were reasonably necessary and,

therefore, their respective costs are recoverable. The court also finds that the video deposition of

Dr. Kyle Boone, Defendant’s expert, was necessary given the issues resolved at trial. While

Defendant accurately notes that the District Court’s findings of fact and conclusions of law does


    6
      The court notes that local rules permit a party to file a sur-reply in response to an opposing party’s reply. See
Loc. R. CV-7(b). Critically, Defendant failed to take advantage of this opportunity.

                                                          8
          Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 9 of 15




not cite to a specific video, the District Court’s findings and conclusions is permeated with

references to the testimony of experts.

          This leaves the court with the video deposition costs associated with Edward R. Saylor and

Michael Freeman. Plaintiff has failed to articulate whether the Saylor and Freeman video

depositions were used for the impeachment of others, used to impeach themselves, played for

experts, or were created because these two individuals were predicted to be unavailable for trial.

Consequently, Plaintiff has failed to meet his burden of proof regarding the recovery of Saylor’s

and Freeman’s video depositions. Per the evidence in the record, costs associated with the Saylor

video amounts to $409.49 and costs associated with the Freeman video amounts to $400.00.

          Accordingly, it is recommended that Defendant’s objection to costs associated with video

depositions be GRANTED in part and DENIED in part. It is recommended that Plaintiff’s bill

of costs be reduced by $809.49 in relation to the Saylor and Freeman video depositions.

          B.       Administrative Fees Associated with Medical Records

          Defendant objects to the inclusion of ancillary charges for various vendors who fielded

requests for medical records, including fees for electronic delivery, OCR, affidavits, and written

questions. Dkt. #127 at 4. Specifically, Defendant objects to $1,600.40 in ancillary administrative

charges and $1,074.00 in charges related to affidavits and written questions. See Dkt. #127-1.7 It

further argues incidental costs associated with record keeping or retrieval – other than the copying

costs for the records themselves – are not recoverable. Neely v. PSEG Texas, LP, No. MO-10-CV-

030, 2012 WL 12877922, at *4 (W.D. Tex. Oct. 25, 2012).

          Plaintiff responds that medical records come within the purview of 28 U.S.C. § 1920(3)

and (4). Plaintiff contends that Defendant misconstrues Neely v. PSEG Texas, the only case it cites.



   7
       An itemized list of these charges is depicted in Columns P and N, respectively.

                                                          9
          Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 10 of 15




Plaintiff argues that Neely only stands for the proposition that the prevailing party must show how

the costs were necessary at trial.

          As Plaintiff notes, the medical and billing records obtained by Plaintiff were used by both

parties throughout the trial. As Judge Ezra’s final judgment makes clear, the focus of the bench

trial was on medical issues. Plaintiff has made a sufficient showing that the medical records

obtained were necessary in this case. With one exception, Defendant has not attacked the

relevance, necessity, or reasonableness of the individual medical records. Instead, Defendant has

lodged a general objection that third-party administrative fees, postage, and shipping charges are

unrecoverable by the prevailing party. However, Defendant has not cited a single persuasive case

for this position. Moreover, sections 1920(3) and (4) both refer to the potential reimbursement of

“fees.”

          The one exception cited above is Defendant’s assertion that two sets of records, totaling

$227.00, were clearly unnecessary because Plaintiff never actually obtained nor produced these

records to Defendant. See Dkt. #127 at 4; see also Dkt. #126-1 at 18, 23. Plaintiff failed to offer

an explanation to this specific objection in its reply. Consequently, Defendant’s objection to costs

associated with these two records should be sustained.

          In summary, it is recommended that Defendant’s objection to administrative fees

associated with the production of medical records be largely DENIED. That is, it is recommended

that Defendant’s objection to $1,600.40 in ancillary administrative charges and $1,074.00 in

affidavits and written questions expenses be DENIED. It is further recommended that Defendant’s

objection to submissions 18 and 23 within Dkt. #126-1, totaling $227, be GRANTED.

          Thus, it is recommended that Defendant’s objection to medical record fees be GRANTED

in part and DENIED in part.



                                                  10
        Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 11 of 15




        C.      Shipping and Delivery Costs for Depositions and Third-Party Documents

        Contending that it is “well-established that delivery fees are not recoverable,” Defendant

objects to a total of $197.62 in shipping and delivery costs. Dkt. #127 at 5. Rather than cite a single

Fifth Circuit opinion to support this assertion, Defendant instead cites four unpublished district

court orders from the District of Kansas. Id. In his reply, Plaintiff cites Finchum v. Ford Motor

Co., 57 3d. 526, 534 (7th Cir. 1995) for the proposition that the courts have the discretion to award

shipping and delivery costs if those costs are reasonable. While the parties cite cases for their

respective positions, neither cites a case from the Fifth Circuit.

        In support, Defendant again asks the court to review Exhibit 1 to its response, but neglects

to advise the court which of the three pages of cost objections relate to the $197.62 amount. It

appears that the $197.62 amount is obtained by the total listed in Column L. That column is entitled

“postage and shipping” and totals $197.65 rather than $197.62. See Dkt. #127-1. The total is

apparently a function of the postage and shipping charges associated with four depositions. The

court assumes these postage and shipping costs are subsumed within Defendant’s earlier objection

to incidental deposition cost – an objection the undersigned recommended be sustained in its favor.

        The combination of a failure to direct the court to an accurate column, a column title that

fails to track the title of the objection within its response, the inability to arrive at a single accurate

figure, and the likelihood that all or some of the objectional amounts have already been ruled upon,

render Defendant’s objection not only confusing, but improper. Even if the objection were

construed as proper, the likelihood that Defendant has already obtained the relief sough renders it

moot. Because Defendant has not levied a coherent objection, it is recommended that its objection

to $197.62 in shipping and delivery costs be DENIED.




                                                    11
         Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 12 of 15




         D.       Demonstrative Exhibit Expenses

         Defendant objects to costs associated with the production of demonstrative trial exhibits

totaling $4,169.53, arguing these costs require prior court approval and must be reasonable or

necessary. Dkt. #127 at 5-6; see Dkt. #127-1. Plaintiff concedes that “certain trial evidence requires

pretrial approval,” yet makes no contention that it sought preapproval from the District Court

before creating and introducing the underlying demonstrative exhibits. See Dkt. #129 at 7.8

Defendant is correct that Plaintiff was required to obtain prior court approval for costs associated

with the production of demonstrative exhibits. See Louisiana Power & Light Co. v. Kellstrom, 50

F.3d 319 (5th Cir. 1995) (“Absent prior approval of the exhibits . . . a party may not later request

taxation of the production costs” of trial exhibits); see also Fast Memory Erase, LLC v. Spansion,

Inc., No. 3–10–CV–0481–M–BD, 2010 WL 5093945, at *6 (N.D. Tex. Nov. 10, 2010) (“In the

Fifth Circuit, expenses for the production of various types of non-testimonial evidence – as

photographs, maps, charts, graphs, and other demonstrative aids – are taxable as costs provided

the prevailing party obtained court approval before incurring the expense.”); Taylor v. Seton

Healthcare, No. A–10–CV–650 AWA, 2012 WL 2396876, at *4 (W.D. Tex. June 22,

2012) (“[Defendant] did not seek pretrial approval of these exhibits. Accordingly, the Court finds

these costs should not be taxed.”). Because Plaintiff fails to allege he sought or obtained such

approval, these costs should be denied.

         Moreover, Plaintiff failed to offer any support or justification for these expense. Given the

fact that Plaintiff prevailed at summary judgment as to liability and tried the case to the bench, the

need for demonstrative exhibits totaling $4,169.53 was unnecessary. Dkt. #126-1 at 35; Dkt. #127-


     8
       Instead, Plaintiff defends $2,985.02 in costs associated with copying trial exhibits. Dkt. #129 at 7-8. These costs
are listed as items on Exhibit 1, line 3. Dkt. #127-1. However, Defendant did not object to these costs. See Dkt. #127;
see also Dkt. #127-1.


                                                           12
         Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 13 of 15




1. The demonstrative exhibits produced could have been reduced to simple and cost-effective

pdf’s, Word documents, or other digital media. Similarly, the production of elaborate timelines in

the context of a bench trial is unreasonable and unnecessary. Dkt. #126-1 at 36; Dkt. #127-1. Given

Plaintiff’s failure to seek prior court approval for the costs of production of the demonstrative

exhibits and failure to justify their need, reimbursement of costs associated with these

demonstrative exhibits is inappropriate and unreasonable.

         Accordingly, the undersigned recommends that Defendant’s objections to costs associated

with the production of demonstrative exhibits be GRANTED. Thus, Plaintiff’s bill of costs

recovery should be reduced by $4,169.53.

         E.       Witness Subsistence and Mileage

         Finally, Defendant objects to $5,179.45 in witness costs for witness subsistence and

mileage. Dkt. #127 at 6. Defendant’s objection is based solely on Plaintiff’s failure to provide

supporting documentation. Id. Plaintiff’s reply includes documentation to support the subsistence

and mileage for the witnesses listed on the bill of costs. Dkt. #129 at 9-10.

         Witness subsistence and mileage fall under 28 U.S.C. § 1920(3), which allows “fees and

disbursements for . . . witnesses.” Plaintiff submitted documentary support for the requested

subsistence and mileage costs on October 2, 2020. To date, Defendant has not objected, or

responded to, Plaintiff’s documentary support.9 Defendant’s failure to do so is tantamount to a

waiver of its objection to witness subsistence and mileage costs. The court has nonetheless

reviewed the documentary evidence provided by Plaintiff and finds sufficient support for the

witnesses’ subsistence and mileage costs.




    9
     As noted above, Defendant could have sought leave to file a sur-reply for the purpose of responding to Plaintiff’s
newly proffered documentary evidence.

                                                          13
       Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 14 of 15




       Therefore, it is recommended that Defendant’s objection to witness costs for subsistence

and mileage be DENIED.

IV.    Conclusion

       Per his Bill of Costs, Plaintiff seeks $42,967.18 in total costs. Dkt. #126. Defendant’s

objections to the bill of costs total $24,030.13. The undersigned recommends granting Defendant’s

objections to the following amounts: (1) $2,971.01 in incidental costs associated with depositions,

(2) $557.80 in costs associated with Dr. Boone’s deposition, (3) $809.49 in costs associated with

the Saylor and Freeman video depositions, (4) $227.00 in costs associated with medical records,

and (5) $4,169.53 in costs related to the production of demonstrative exhibits. These objections to

the bill of costs total $8,734.30. The undersigned recommends dismissing Defendant’s remaining

objections. After reducing Plaintiff’s sought bill of costs amount ($42,967.18) from Defendant’s

meritorious objection amount ($8,734.83), the undersigned recommends reducing Plaintiff’s

sought costs to $34,232.35.

V.     RECOMMENDATION

       The undersigned RECOMMENDS that the District Court GRANT in part and DENY

in part Defendant’s Objections to Schmidt’s Bill of Costs (Dkt. #127) and award Plaintiff

$34,232.35 in costs. Dkt. #126.

VI.    OBJECTIONS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).




                                                14
       Case 1:18-cv-00088-DAE Document 133 Filed 01/12/21 Page 15 of 15




       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53 (1985);

Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).



        SIGNED January 12, 2021.


                                                _______________________________
                                                MARK LANE
                                                UNITED STATES MAGISTRATE JUDGE




                                               15
